Title: From Thomas Jefferson to Nathan Pollard, 30 October 1821
From: Jefferson, Thomas
To: Pollard, Nathan


            
            Monto
Oct. 30. 21
          Th:J. returns his thanks to mr Nathan Pollard for the vol. of Reports he has been so kind as to send him as a specimen of the print by the Franklin press. he had  before observed that we were indebted  to that press for the republicn of the valuable hist of Virga by Capt Smith, and is happy to see that art rising in this state from it’s former too humble condn. with his thanks he prays  mr Pollard to accept his respectful salutns.